DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pg. 2, with respect to AMENDMENTS TO THE DRAWING have been fully considered and are persuasive. The objection of Figs. 27 A and 27 B has been withdrawn in view of amendment. 
Applicant’s arguments and amendments, see pg. 8, with respect to the Claim Objection of claims 6 and 13 have been fully considered and are persuasive. The objections to claims 6 and 13 have been withdrawn in view of amendment. 
Applicant’s arguments and amendments, see pg. 8, with respect to the Rejections under 35 U.S.C. § 112 of claims 10-11 and 13 have been fully considered and are persuasive. The rejections to claims 10-11 and 13 have been withdrawn in view of amendment. 
Applicant’s arguments and amendments, see pgs. 9-11, with respect to the Rejections under 35 U.S.C. § 101 of claims 1-13 have been fully considered and are persuasive. The rejections to claims 1-13 have been withdrawn in view of amendment.
Applicant’s arguments, see pgs. 11-13, with respect to the Rejections under 35 U.S.C. § 102 of claims 1-2, 5-8, and 12 by Mitchell et al. (“A Novel Data-Driven Approach to Preoperative Mapping of Functional Cortex Using Resting-State Functional Magnetic Resonance Imaging”) and the Rejections under 35 U.S.C. § 103 of claims 3-4 by Mitchell in view of Fox et al (“Identification of reproducible individualized targets for treatment of depression with TMS 

Claim Objections
Claim 10 is objected to because in its preamble it depends on “the method of claim 9.”  However, claim 9 has be canceled. Applicant is encouraged to modify claim 10 to now depend on “the method of claim 1.” For the purposes of examination, claim 10 is thusly interpreted. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
factoring in the index value for the voxel” and “whether the predetermined criterion is met for the voxel comprises applying a linear algebra equation that factors in a first index value for a first RSN for the voxel and a second index for a second RSN for the voxel,” respectively. The specification does not sufficiently describe how one of ordinary skill in the art would “factor” in the index values. Further, for claim 22, the description is not sufficient so that one of ordinary skill in the art would be apprised of how to apply the linear algebra equation and factor in a first and second index. In other words, the specification does not disclose the algorithm to “perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing” (MPEP § 2161.01. I).
Further, claim 22 is directed to “determining…whether the predetermined criterion is met for the voxel comprises applying a linear algebra equation that factors in a first index value for a first RSN for the voxel and a second index for a second RSN for the voxel.” However, the bolded text is not supported by description in the specification. There is not sufficient description of a “linear algebra equation that factors in a first index value…and a second index” of a voxel. Rather, any sort of mathematical combination is described solely in terms of the “index values” and not the “predetermined criterion” as described in paragraph [0193] of applicant’s specification. Further, the mathematical combinations and transformations do not include “applying a linear algebra equation.”
Claim 26 recites “determining…whether the predetermined criterion is met for the voxel comprises subtracting the index value of one of the DMN and DAN for the voxel from the index value of the other of the DMN and DAN for the voxel and comparing the result to the most anti-correlated with DMN would effectively modulate subgenual ACC,” which does not provide support for a subtraction of index value of a voxel’s membership probability in the DMN or DAN from the other network. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the predetermined target range” in the preamble.  There is insufficient antecedent basis for this limitation in the claim, as “a predetermined target range” is not stated in any parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 5, 6, 7, 8, 10, 12, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (“A Novel Data-Driven Approach to Preoperative Mapping of Functional Cortex Using Resting-State Functional Magnetic Resonance Imaging”) in view of Leuthardt et al. (US 2013/0123607) and Zijlmans et al. (“EEG-fMRI in the preoperative work-up for epilepsy surgery”). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Mitchell teaches a computer-implemented method for determining a target location for a therapeutic intervention in a subject with a neurological disorder: First, Mitchel discloses that “an ongoing challenge in surgical resection of brain lesions is balancing the goal of maximizing resection with the need to preserve function,” whereby “because there is a high degree of individual variability in these areas, presurgical localization and intraoperative cortical mapping are often required to optimize the clinical outcome” (1st paragraph of Introduction, pg. 969-970). Further, the study of Mitchell evaluates “the use of a novel methodology for identifying resting-state networks (RSNs) with fMRI as a potential tool for preoperative imaging…in patients with epilepsy” and “patients with tumors” (4th paragraph of Introduction, pg. 970). Here the “preoperative imaging” provides information on “presurgical localization” for addressing the stated problem of “balancing the goal of maximizing resection with the need to preserve function” from the first paragraph. Additionally, since the claim language of determining a target location for therapeutic intervention is stated broadly, the use of Mitchell’s “preoperative imaging” to provide “presurgical localization” effectively reads on the claim element. 
computer-implemented to generate resting state functional magnetic resonance imaging (rs-fMRI) “correlation maps…sing a multilayer perceptron (MLP), an artificial neural network” (2nd paragraph of fMRI Analysis, pg. 971) from the acquired fMRI-data. However, Mitchell does not positively recite the computer-implemented method implemented by a computing device including at least one processor in communication with a memory device, the computer implemented method comprising. 
Instead Leuthardt is relied upon for teaching an analogous system and method to the instant application for resting state mapping of bran activity. Specifically, Leuthardt teaches system 100 including “a data management system 108 that is coupled to computing device 104 via network 109” ([0031]), wherein “computing device 104 also includes a processor 214 and a memory device 218” ([0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell with the system 100 of Leuthardt as well-known components for use in neurological imaging and surgical planning.  
Further, Mitchell teaches receiving at least one resting state network (RSN) map defined within a plurality of voxels representing volume elements of the subject’s brain, wherein the RSN map comprises for each of the plurality of the voxels, and index values representing a probability of the voxel being a member of a predefined RSN: “the MLP was applied comprehensively to the entire brain by generating a correlation map for each voxel (treating each voxel as a seed) and then computing RSN estimates by propagating this map through the MLP. Thus, the MLP was used to generate a 7-dimensional RSN estimate for every voxel. In other words, for each RSN, a whole-brain image was produced with an estimate of the likelihood of membership at each voxel” (3rd paragraph of fMRI Analysis, pg. 971). Here the “likelihood of membership at each voxel” corresponds to the index value representing a probability of the voxel being a member of a predefined RSN.
However, Mitchell does not teach selecting the target location for the therapeutic intervention in the subject within a region of the subject’s brain in which the RSN map is defined, wherein selecting the target location comprises: determining on a voxel-by-voxel basis whether a predetermined criterion is met by factoring in the index for the voxel representing the probability of the voxel being a member of the predefined RSN; and identifying the voxels meeting the predetermined criterion as the target location; and generating an output comprising information indicating the target location configured for use in the therapeutic intervention.
Zijlmans instead, which teaches an analogous system to the instant application for performing epilepsy surgery requiring precise localization of the epileptic source by assessing the hemodynamic effects of interictal epileptiform activity via an EEG-correlated functional MRI technique. Specifically, the work of Zijlmans “studied whether EEG-fMRI improved epileptic source localization and its impact on presurgical decision-making in complex cases” (6th paragraph of Introduction, pg. 2344). Further, Zijlmans discloses for a patient “results uncorrected for multiple comparisons…(P < 0.001, T > 3.1 or <−3.1) projected onto selected slices in a structural image. Positive BOLD is shown in yellow–red, negative BOLD in green–blue (MRIcro, Rorden, USA). The significant positive BOLD response was found in the left frontal lobe, while there was a negative BOLD response in the right frontal lobe” (Fig. 2 caption, pg. 2348). As a result, “this patient underwent surgery during which acute electrocorticography showed fairly circumscribed IEDs as well as a prolonged, spontaneous electrographical discharge, confirming a seizure onset zone left frontotemporally (Fig. 2b). anterior temporal lobectomy, the patient experienced sporadic seizures only (Engel II after 6 months of follow-up)” (3rd paragraph of Clinical Interpretation, pg. 2346). In other words, the region indicated by the fMRI as the significant positive BOLD response (yellow) as the location of the “seizure onset zone” was selected as the target location for the therapeutic intervention based on BOLD fMRI data. Further, the predetermined criterion in the case of Zijlmans corresponds to the hemodynamic response as the result of a seizure. The BOLD data and associated ranges for positive (yellow-red) and negative (green-blue) responses indicate a means for identifying the voxels within a region of the subject’s brain that meet predetermined criterion as the target location, such as the yellow region in Fig. 2 meeting the criteria for a voxel of a region of the brain being involved in epileptic source targeted for treatment. Further, Fig. 2 of Zijlmans represents a generated output comprising information indicating the target location configured for use in the therapeutic intervention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Mitchell to associate the fMRI data acquired for generating RSN maps with BOLD responses related to a neurological event, such as a seizure, in the following manner: Mitchell teaches the RSN maps of the brain, and each voxel’s “likelihood of membership” in each RSN map. Thus by overlaying the BOLD response information of Zijlmans onto the combined structural-RSN map of the brain of Mitchell, the voxels can be identified for treatment targeting based on their membership in a specific RSN map and their inclusion in region displaying a BOLD positive response. This modification would have been obvious in order to address “the need for a new diagnostic tool” that “is greatest in patients in whom other source localization techniques have failed to localize a th paragraph of Introduction, pg. 2344).
With respect to claim 2, the modification of Mitchell further teaches registering the target location to a structural map of the brain of the subject via Zijlmans. In Fig. 2 of Zijlmans, the BOLD positive responses (yellow-red) are registered onto a structural map of the brain, including the yellow target region as discussed in claim 1. 
The modification of Mitchell as conveyed for claim 1 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the same reason as previously conveyed. 
	With regard to claim 5, Mitchell further teaches providing the at least one resting state RSN map as previously conveyed in claim 1 in the 3rd paragraph of fMRI Analysis for “computing RSN estimates” (pg. 971).  Such RSN maps are provided in Fig. 7 as above for tumor patients, as well as in Fig. 3 for the epilepsy patients. 
	Mitchell further teaches claims 6-8. With respect to claim 6, Mitchell teaches determining each probability of membership in each RSN of each functional voxel of the plurality of functional voxels of a resting-state functional MRI (rs-fMRI) of the brain of the subject using a supervised classifier method, and associating each probability of membership in each RSN with each functional voxel of the plurality of functional voxels to produce each RSN map in the entirety of the third paragraph of the fMRI Analysis section on pg. 971. This paragraph specifically defines the supervised classifier method as a multi-layer perceptron method, or MLP, which further teaches claim 7. It is also disclosed in the first paragraph of the fMRI Analysis section on pg. 971 that rs-fMRI of the brain are obtained (claim 8): “rs-fMRI data were acquired using a T2* EPI sequence.”
wherein the index value of each functional voxel of the plurality of functional voxels is the probability of membership in the RSN from one of the at least one RSN map as above for claim 1 (third paragraph of the ‘fMRI Analysis section’, pg. 971), interpreting the index value entirely encompassing the probability of membership in the RSN, under the broadest reasonable interpretation. Since this claim is recited in the alternative, providing evidence for only one of the group elements is sufficient for rejection.
Regarding claim 12, the modification of Mitchell further teaches selecting a brain structure for the neurological disorder from a structural map of the brain of the subject via Zijlmans: The target location (yellow portion) representing the “seizure onset zone” in Fig. 2 corresponds to the left frontotemporal lobe as previously described, thereby satisfying selecting brain structure. Further, the structural map comprising a plurality of structural voxels is disclosed in the MRI measurements paragraph, specifically in the “reconstructed voxel size 3.6 × 3.6 × 4 mm3” (pg. 2344) from the MRI imaging. 
The modification of Mitchell with Zijlmans further teaches selecting the target location within a portion of the at least one RSN map corresponding to the brain structure, as previously described in the analysis for claim 1 above. This modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the same reasons as previously laid out for claim 1. 
With regard to claim 21, Mitchell further teaches wherein the at least one RSN map comprises at least two RSN maps as conveyed in the 3rd paragraph of fMRI Analysis: “the MLP was applied comprehensively to the entire brain by generating a correlation map for each voxel (treating each voxel as a seed) and then computing RSN estimates by propagating this map 7-dimensional RSN estimate for every voxel” (pg. 971), thus producing seven RSN maps.
Regarding claims 24 and 25, Mitchell further teaches wherein the at least one RSN map comprises a default mode network (DMN) RSN map and a dorsal attention network (DAN) RSN map, respectively, as conveyed in Fig. 1 and the accompanying caption: “Voxel-wise correlation maps were obtained from resting state functional magnetic resonance imaging data and masked to include only gray matter voxels. The masked images were then passed into the MLP algorithm…which produced RSN maps for the language network (LAN), somatomotor network (SMN), visual network (VIS), dorsal attention network (DAN), ventral attention network (VAN), frontoparietal control (FPC), and default mode network (DMN).”

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Leuthardt, and Zijlmans as applied to parent claim 2, and further in view of Fox et al. (“Identification of reproducible individualized targets for treatment of depression with TMS based on intrinsic connectivity”). 
The modification of Mitchell teaches the method of claim 2, but does not teach providing the target location to a treatment device (claim 3) or operating the treatment system to provide the therapeutic intervention to the target location (claim 4). Fox, which teaches individualized targeting of focal brain stimulation across a range of diseases and stimulation modalities and sharing a technical field with the instant application, discloses a “proposed strategy of TMS [transcranial magnetic stimulation] to the left DLPFC [dorsal-lateral prefrontal cortex] based on resting state functional connectivity (fcMRI)” (Fig. 8 caption) which includes the sequential steps of “automated selection of ideal individualized stimulation site in the left DLPFC” provided with the target location via the previous selection step before providing the therapeutic intervention (i.e., transcranial magnetic stimulation, TMS) to the target location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Mitchell with the method and treatment of Fox, since Mitchell is motivated to provide “preoperative localization of functional regions” (final paragraph of Introduction, pg. 970), and a method for providing treatment based on the preoperative locations, such as Fox, is an obvious modification to deliver treatment to a location identified by the system of Mitchell.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Leuthardt, and Zijlmans as applied to parent claim 10, and further in view of An et al. (“Electroencephalography/functional magnetic resonance imaging responses help predict surgical outcome in focal epilepsy”).
Regarding claim 11, the modification of Mitchell teaches the method of claim 10 and the predetermined target range for the neurological disorder as previously conveyed in claim 1.
However, neither reference explicitly teaches that the predetermined target range is the index value equal to a statistic selected from the group consisting of a maximum index value and a minimum index value, wherein the statistic is calculated using all functional voxels of the plurality of functional voxels of the at least one RSN map; the index value greater than a minimum threshold value; the index value less than a maximum threshold value; or the index value between a first threshold value and a second threshold value.
the index value greater than a minimum threshold value; the index value less than a maximum threshold value; or the index value between a first threshold value and a second threshold value in the second paragraph of the EEG/fMRI processing section (An, pg. 2186): “To be significant, a response required five contiguous voxels having a t value >3.1 corresponding to p < 0.01 for the individual analysis using each HRF…In the t maps, a yellow–red scale corresponds to positive BOLD responses (activation) and a blue–white scale corresponds to negative responses (deactivation).” Figs. 1-4 of the different epileptic patient groups assessed reveal ranges for activation or deactivation of the voxels in the target locations, with activations or deactivations outside this range not being represented in the co-registered t-map of BOLD response with MRI. Therefore, the index value, represented by a voxel’s probability of membership in the RSN, is established in An as being greater than a minimum range limit, less than a maximum range limit, and between a lower and upper threshold (i.e., between the minimum and maximum range limit). As above for claims in alternative form, prior art for all elements of the group need not be provided to reject the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seizure foci identification of the modification of Mitchell with the method of indexing the functional voxels belonging within a specific RSN .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Leuthardt, Zijlmans, and An as applied to parent claim 11, and further in view of Fox. 
The modification of Mitchell teaches the method of claim 11, further comprising determining a path to the target location for the therapeutic intervention, the path comprising a group of adjoining voxels of the plurality of functional voxels of the at least one RSN map, wherein the path extends from a cortical surface of the brain to the target location, wherein determining the path to the target location for the therapeutic intervention further comprises: identifying a group of candidate voxels of the plurality of functional voxels with likelihoods of membership in the RSNs from the at least one RSN map below a functional threshold, with the bolded text not taught. 
Mitchell, Zijlmans, and An teach identifying a group of candidate voxels of the plurality of functional voxels with likelihoods of membership in the RSNs from the at least one RSN map below a functional threshold. Mitchell discusses the likelihood, or probability, of membership in the RSNs from the at least one RSN map in the third paragraph of the fMRI Analysis on pg. 971 as previously demonstrated for claim 1. Also, the t-maps of voxels activated or deactivated in An read on the functional threshold limitation as conveyed for claim 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a range of functional voxels within at least one RSN map below a t vale of 3.1 (An, pg. 2186), since the probability of membership is necessarily defined by a cut-off. In other words, it is inherent to the system of An to label functional voxels below a t value of 3.1 (or other value 
Further, the recitation of a path to the target location for the therapeutic intervention, the path comprising a group of adjoining voxels of the plurality of functional voxels of the at least one RSN map is further taught by the RSNs of Mitchell, since a single target location in a single cluster of functional voxels of an RSN map necessarily make up adjacent voxels (assuming voxel dimensions are smaller than overall RSN cluster region). Likewise, RSN maps span cortical to subcortical regions, wherein sequentially following adjoining voxels inherently determines a path or connection between a cortical surface and a target location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Mitchell with the modification of the t value scale range of An to include functional voxels that make up at least one RSN including voxels within the at least one RSN that identify the target location, so that the functional voxels of an RSN that fall below a given threshold value (i.e., t value below 3.1) are identifiable as adjoining voxels that determine a path from the surface of the cortex to the target location. This modification is obvious since the identification of target vs. non-target voxels within at least one RSN map aids the “localization of surgical resection and determine[s] how EEG/fMRI could help predict surgical outcome in future patients considered for epilepsy surgery” (An, Significance, pg. 2184).
target location for therapeutic invention. Instead, Fox discloses a relationship between a target location and a TMS treatment system as shown for claim 3 above in Fig. 8 (Fox, pg. 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mitchell and An with Fox, since Mitchell is motivated to provide “preoperative localization of functional regions” (final paragraph of Introduction, pg. 970), and a method for providing treatment based on the preoperative locations, such as in Fox, is an obvious modification to deliver treatment to a location identified by the system of Mitchell and An.
Further, the combination of Mitchell and An in view of Fox teach selecting the group of adjoining voxels forming the path from the group of candidate voxels. Fox provides a method for the selection of “ideal individualized stimulation site in the left DLPFC” (Fig. 8, pg. 24) and Mitchell and An teach the adjoining voxels forming the path from a group of candidate voxels with membership in at least one RSN but below a functional threshold including it in the target location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mitchell with the teaching of Fox in order to provide the system of identifying functional voxels below an indexing threshold determining its inclusion or exclusion as a target voxel within at least one RSN for determining the path from the cortex to the target (assuming subcortical location) and to provide a treatment system and method to select the non-target location voxels within the RSN that make up the path from the cortex to the target location. 
	
Claims 22-23 and 26 patentably distinguish from the prior art collectively as of the effective filing date, however, the claims do not receive the effective filing date due to the introduction of new matter (see 112(a) analysis above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siddiqi et al. (“Individualized Connectome-Targeted Transcranial Magnetic Stimulation for Neuropsychiatric Sequelae of Repetitive Traumatic Brain Injury in a Retired NFL Player”) teaches a method of personalized targeting of focal neuromodulation based on resting-state network mapping of brain networks identified using resting-state functional MRI. While the reference antedates the effective filing date of claims 1-8, 10-13, 21, and 24-25 of the instant application, it discloses identification of a target area for treatment by producing an absolute difference between voxels with probabilities determined in both the dorsal attention network (DAN) and default mode network (DMN) as illustrated in Fig. 1. 
Seeck et al. (“Non-invasive epileptic focus localization using EEG-triggered functional MRI and electromagnetic tomography”) teach a method of non-invasive localization of focal epileptogenic discharges in patients using EEG-triggered fMRI and 3D EEG source localization as a tool for presurgical epilepsy evaluation to allow precise identification of epileptic foci.
Bénar et al. (“The BOLD response to interictal epileptiform discharges”) disclose a study of the relationship between IEDs and BOLD response using continuous EEG-fMRI.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/REMY C COOPER/            Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793